Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-4-1994

Acierno v. Cloutier
Precedential or Non-Precedential:

Docket 93-7456




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"Acierno v. Cloutier" (1994). 1994 Decisions. Paper 101.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/101


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                           _______________

                      NOS. 93-7456 and 93-7617
                          _______________


                          FRANK E. ACIERNO

                                 v.

         PHILIP CLOUTIER; RICHARD CECIL; ROBERT POWELL;
      ROBERT WOODS; CHRISTOPHER ROBERTS; PENROSE HOLLINS;
       KAREN VENEZKY; NEW CASTLE COUNTY; MICHAEL MITCHELL

                 Philip Cloutier, Richard Cecil,
                 Robert Powell, Robert Woods,
                 Christopher Roberts, Penrose
                 Hollins and Karen Venezky,

                                  Appellants in No. 93-7456

                 Michael T. Mitchell,

                                  Appellant in No. 93-7617

                           _______________


Present:   SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN,
           GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO,
           ROTH, LEWIS, and McKEE, Circuit Judges.


                              O R D E R



           A majority of the active judges having voted for

rehearing in banc in the above appeal, it is     O R D E R E D   as

follows:

           1.   The Clerk of this Court shall vacate the panel's

opinion and judgment dated July 7, 1994.
          2.   The court, having voted to take the above matter as

a submit, will list this case on August 30, 1994.

          3.   The parties may submit a contemporaneously filed

brief, if they desire, limited to 25 pages on the issue of

whether this court should overrule its decision in Prisco v.

United States, 851 F.2d 93 (3d Cir. 1988), cert. denied, 490 U.S.
1089 (1989).   Fourteen copies of such brief should be filed and

submitted to the Clerk's Office on or before August 17, 1994.
                                 By the Court,



                                 /s/ Dolores K. Sloviter
                                 Chief Judge



Dated: August 4, 1994